ACCEPTED
                                                                               05-18-01160-CV
                                                                    FIFTH COURT OF APPEALS
                                                                               DALLAS, TEXAS
                                                                           11/26/2018 12:59 PM
                                                                                    LISA MATZ
                                                                                        CLERK

                        No. 05-18-01160-CV
          _____________________________________________
                   IN THE COURT OF APPEALS                FILED IN
                                                   5th COURT OF APPEALS
              FOR THE FIFTH DISTRICT OF TEXAS DALLAS, TEXAS
                           AT DALLAS              11/26/2018 12:59:28 PM
_________________________________________________________________
                                                         LISA MATZ
                                                            Clerk
              Richard Gehrke and Pacific Companies, Inc.

                                            Appellants
                                  v.

                  Merritt Hawkins and Associates, LLC

                                         Appellee
_________________________________________________________________

        APPELLEE’S EMERGENCY MOTION TO ENFORCE
_________________________________________________________________

                                       Thomas M. Melsheimer
                                       Texas Bar No. 13922550
                                       tmelsheimer@winston.com
                                       John C.C. Sanders Jr.
                                       State Bar No. 24057036
                                       jsanders@winston.com
                                       Hayden L. Duffy
                                       Texas Bar No. 24097975
                                       hduffy@winston.com
                                       WINSTON & STRAWN LLP
                                       2121 N. Pearl St.
                                       9th Floor
                                       Dallas, Texas 75201
                                       Telephone: (214) 453-6500
                                       Telecopy: (214) 453-6400

                                       ATTORNEYS FOR APPELLEE
            APPELLEE’s EMERGENCY MOTION TO ENFORCE

To the Honorable Court of Appeals:

      Pursuant to Texas Rule of Appellate Procedure 29.4, Appellee Merritt

Hawkins and Associates, LLC (“Appellee” or “Merritt Hawkins”) files this

Emergency Motion for Relief, and respectfully shows this Honorable Court as

follows:

                                I.     INTRODUCTION

      1.     In the trial court, Merritt Hawkins secured a temporary injunction

against its departed employee, Richard Gehrke (“Gehrke”) that prohibited him from

undertaking certain competitive activities pursuant to a non-competition agreement

he had previously entered into with the company. Right before the trial court issued

its temporary injunction, Gehrke filed a frivolous motion to dismiss under the Texas

Anti-SLAPP statute, which immediately stayed discovery and prevented Merritt

Hawkins from monitoring Gehrke’s compliance with the temporary injunction.

Despite Gehrke’s attempts to avoid monitoring, Merritt Hawkins has discovered

evidence demonstrating that Gehrke (1) is soliciting clients that he is barred from

soliciting pursuant to the trial court’s order; and (2) is working within territories that

he is enjoined from working within on behalf of a competitor. The trial court’s

temporary injunction is clear that such actions are prohibited. Accordingly, Gehrke

stands in contempt of the trial court’s temporary injunction order.
      2.     Merritt Hawkins files this motion requesting the Court initiate an

enforcement proceeding under Rule 29.4 of the Texas Rules of Appellate Procedure,

and refer the proceeding to the trial court with instructions to hold a hearing as soon

as practicable, whereupon Gehrke may show cause as to why he should not be held

in contempt for violating the temporary injunction

                                II.    BACKGROUND

      3.     This is a non-compete and trade secret misappropriation case. Gehrke

was an executive in Merritt Hawkins’ sales and marketing department. See Exhibit

1, ⁋ 18. Within his position as an executive, Gehrke was given access to Merritt

Hawkins’ pricing and marketing strategies, costs, customer lists, and other internal

information used to compete for business. Id. ⁋ 7.

      4.     As a condition of his employment, Merritt Hawkins required Gehrke to

enter into a confidentiality agreement that prohibited Gehrke from, among other

restrictions, doing the following: (1) using Merritt Hawkins’ confidential

information for the benefit of a competitor or himself; (2) for eighteen months,

working in any of the geographic territories that he was directly or indirectly

responsible for during the last twelve months of his employment with Merritt

Hawkins; and (3) for eighteen months, soliciting customers that he directly or

indirectly serviced during the last twelve months of his employment with Merritt

Hawkins. Id. ⁋⁋ 8-14.


                                          2
      5.     The trial court enjoined Gehrke from soliciting clients that he worked

with during the last twelve months of his employment, and a preliminary list of such

customers was submitted to the trial court for purposes of compliance and

enforcement (the “Prohibited Customer List”). See Exhibit 1 § II(1). However,

instead of enjoining Gehrke within the full prohibited territory provided by Gehrke’s

agreement with Merritt Hawkins, the trial court enjoined Gehrke from working

within ten miles of the location of each customer on the Prohibited Customer List.

See Exhibit 1 § II(2).

      6.     On August 16, 2018, September 12, 2018, and September 13, 2018, the

hearing on Merritt Hawkins’ Application for Temporary Injunction was conducted

before the trial court.

      7.     On September 21, 2018, Gehrke and Pacific Companies, Inc.

(“Pacific”) filed a motion to dismiss under the Texas Citizens Participation Act. The

filing of the motion to dismiss automatically stayed discovery. See Tex. Civ. Prac.

& Rem. Code § 27.003(c).

      8.     On September 25, 2018, the Court issued a temporary injunction order,

that, among other things, prevented Gehrke from: (1) soliciting customers on a list

provided to the trial court and Gehrke; and (2) soliciting customers for permanent

healthcare placements and staffing services within a ten-mile radius of customers on

the customer list (the “TI Order”). See Exhibit 1 § II.


                                          3
                                 III.   ARGUMENT

   A. Gehrke is violating the trial court’s temporary injunction.

      9.     The TI Order places certain restrictions on Gehrke’s competitive

activities. Specifically, the TI Order provides that Gehrke is enjoined from engaging

in the following acts:

      Until January 24, 2020, soliciting, either directly or in concert with
      anyone else, any actual or perspective client, customer, or candidate for
      placement of Merritt Hawkins with whom Gehrke dealt during the 12
      months prior to his separation from Merritt Hawkins; provided
      however, for purposes of the scope of the restrictions in this paragraph,
      the Court has a customer list it is holding in camera and has provided
      to counsel of record for the parties in this matter which shall define
      those customers and prospects which are the subject of the prohibitions
      contained in this paragraph;

See Exhibit 1 § II(1).

      10.    The TI Order also prohibits Gehrke from doing the following:

      Until January 24, 2020, directly or indirectly, performing any services
      of the same, similar, or greater nature to those performed by Gehrke
      during his employment at Merritt Hawkins for a competitor of Merritt
      Hawkins in the states of Colorado, Kansas, Nebraska, Oklahoma, and
      southern California, and within a ten (10) mile radius of the customers
      and prospects set forth on the customer list referenced in the preceding
      paragraph. For purposes of clarity, the services that Gehrke may not
      perform pursuant to this paragraph include recruiting or providing
      permanent healthcare placements or staffing services to healthcare
      facilities or organizations;

See Exhibit 1 § II(2).

      i.     Gehrke violated the TI Order by knowingly attending conferences that
             had prohibited customers in attendance.


                                         4
      11.    The declaration of Travis Singleton, attached hereto as Exhibit 2 (the

“Singleton Declaration”), and the evidence that is included with the declaration,

demonstrates that Gehrke violated the TI Order because Gehrke directly and

indirectly solicited prohibited customers.

      12.    Specifically, Gehrke posted pictures on LinkedIn of himself attending

three different conferences that were also attended by a number of clients on the

Prohibited Customer List. See Exhibit 2 ⁋⁋ 5, 10, 17.

      13.    For example, Gehrke attended the Missouri Primary Care Association

Conference (the “MPCA Conference”) which had fifteen customers from the

Prohibited Customer List in attendance. Id. ⁋ 9.

      14.    Gehrke also posted a picture of himself at the Missouri Hospital

Association’s Annual Conference (the “MHA Conference”) which had fifteen

customers from the Prohibited Customer List in attendance. Id. ⁋ 15.

      15.    Gehrke also went to the Illinois Staff Physician Recruiters Conference

(the “ISPR Conference”) which had two customers from the Prohibited Customer

List in attendance. Id. ⁋ 22.

      16.     Gehrke’s pictures show him working as a sales representative on

Pacific’s behalf at each of the above-named conferences. Id. ⁋⁋ 5, 10, 17.

      17.    These conferences are held to educate healthcare providers, healthcare

professionals, and in-house recruiters within health systems, hospitals, and physician


                                             5
organizations. Id. ⁋⁋ 7, 12, 19. In order to help pay for the costs associated with

these conferences, conference organizers allow vendors, such as medical staffing

companies, to pay a fee in exchange for the opportunity to operate a booth at the

conference. Id. At these booths, vendors solicit conference attendees. Id.

      18.    Gehrke did not attend these conferences as an attendee, but as an

employee of Pacific, a vendor. Id. Gehrke attended these conferences solely to

advertise Pacific’s services. Id.

      19.    Indeed, it would have been difficult for Gehrke to avoid clients on the

Prohibited Customer List at these conferences, because these events require

attendees to interact with vendors such as Pacific. Id. ⁋ 27.

      20.    Gehrke specifically chose to attend these regional conferences, even

though he knew that customers that he is restrained from contacting were likely to

be in attendance. Id. ⁋ 28.

      21.    The TI Order is clear that Gehrke may not solicit customers on the

Prohibited Customer List for any type of physician recruitment activity, whether it

is for locum tenens or permanent physician placement.              Exhibit 1 § II(1).

Accordingly, Gehrke cannot escape responsibility for his attendance at these

conferences by claiming that he was only soliciting clients for Pacific’s locum tenens

services.

      22.    Indeed, even if Gehrke did try to use such an excuse, it is clearly reputed


                                           6
by the fact that Gehrke worked in front of a large Pacific sign that explicitly

advertises Pacific’s permanent physician staffing services.          See Exhibit 2,

attachments A-C.

        23.   At best, Gehrke’s attendance at the conference and manning a booth

that prominently advertises physician staffing services qualify as indirect

solicitations, which he is barred from doing under the TI Order. See Exhibit 1, §

II(1). For the foregoing reasons, Gehrke’s attendance as a vendor representative at

the MPCA Conference, the MHA Conference, and the ISPR Conference

(collectively, the “Conferences”) demonstrates his violation of the TI Order.

        ii.   Gehrke violated the TI Order by offering permanent healthcare staffing
              and placement services at two conferences within ten miles of
              customers on the Prohibited Customer List.

        24.   As explained above, the TI Order prohibits Gehrke from offering

permanent physician placement and staffing services within ten miles of a customer

on the Prohibited Customer List (the “Prohibited Geography”). Gehrke violated the

trial court’s injunction by soliciting clients within the Prohibited Geography.

        25.   The MHA Conference that Gehrke attended was within ten miles of the

location of one customer on the Prohibited Customer List, and the ISPR Conference

occurred within ten miles of four such prohibited customers. See Exhibit 2 ⁋⁋ 16,

23-26

        26.   Gehrke’s photos show him working as Pacific’s representative, in front


                                          7
of a large sign soliciting conference attendees to utilize Pacific’s permanent and

locum tenens services. Id., attachments A-C. The sign unmistakably demonstrates

that Gehrke was not merely soliciting clients for locum tenens services at the

Conferences, but also permanent staffing services. Id.

      27.    Gehrke violated the TI Order by soliciting clients for permanent

staffing services within the Prohibited Geography while attending the MHA

Conference and the ISPR Conference.

      iii.   Gehrke violated the TI Order by offering permanent healthcare staffing
             and placement services for a facility within ten miles of customers on
             the Prohibited Customer List.

      28.    Through an online posting, Gehrke further violated the TI Order by

offering permanent physician placement and staffing services within the Prohibited

Geography.

      29.    Gehrke posted an advertisement on LinkedIn for a permanent

gastroenterologist position at a hospital fifteen minutes outside of St. Louis. Id. ⁋

29.

      30.    This placement is within the Prohibited Geography. Id.

      31.    For the foregoing reasons, it is clear that Gehrke’s LinkedIn post

advertising a gastroenterologist position located within 15 minutes of St. Louis

violated the TI Order. Furthermore, as described above, Gehrke’s attendance at the

Conferences also violated the trial court’s temporary injunction. Accordingly,


                                         8
Gehrke has repeatedly violated the TI Order, and must be held accountable for his

actions.

   B. The temporary injunction remains in effect until this Court rules and the
      mandate is issued.

      32.    Although the temporary injunction at issue is the subject of this appeal,

the TI Order remains effective and enforceable. Texas Rule of Appellate Procedure

18.6 provides that “[t]he appellate court’s judgment on an appeal from an

interlocutory order takes effect when the mandate is issued.” The Court has not even

received the parties’ briefs yet, and the Court certainly has not ruled and issued a

mandate. Accordingly, the trial court’s temporary injunction remains in force, and

Gehrke is actively violating it while this appeal is pending.

   C. It falls to this Court to preserve the parties’ rights and enforce the
      temporary injunction pending the appeal.

      33.    Gehrke’s actions violate the still in-force temporary injunction, but they

also undermine this Court’s power of review. This Court should not tolerate such

contempt, and Rule 29 of the Texas Rules of Appellate Procedure was adopted

precisely to prevent such tactics to evade the judicial process.

      34.    Rule 29.3 provides that during the pendency of an appeal of an

interlocutory order, the appellate court “may make any temporary orders necessary

to preserve the parties’ rights until disposition of the appeal.” TEX. R. APP. P. 29.3.

Further, in order for the appellate court to enforce the order being reviewed, it “may


                                          9
refer any enforcement proceeding to the trial court with instructions to: (a) hear

evidence and grant appropriate relief; or (b) make findings and recommendations

and report them to the appellate court.” Id. at 29.4.

      35.    With the appeal still pending, it is within the purview of the appellate

court to preserve the parties’ rights and enforce the interlocutory order until the

appeal is finally disposed of. To preserve Appellees’ rights under the appeal, this

Court should: (1) initiate an enforcement proceeding under Rule 29.4; and (2) refer

the proceeding to the trial court with instructions to hold a hearing as soon as

practicable, whereupon Gehrke may show cause as to why he should not be held in

contempt for violating the temporary injunction.

                                    IV.    PRAYER

   Merritt Hawkins requests that the Court initiate an enforcement proceeding under

Rule 29.4 of the Texas Rules of Appellate Procedure, and refer the proceeding to the

trial court with instructions to hold a hearing as soon as practicable, whereupon

Gehrke may show cause as to why he should not be held in contempt for violating

the temporary injunction.




                                          10
Dated: November 26, 2018    Respectfully submitted,



                            By: /s/ John C.C. Sanders, Jr.
                                Thomas M. Melsheimer
                                Texas Bar No. 13922550
                                tmelsheimer@winston.com
                                John C.C. Sanders Jr.
                                State Bar No. 24057036
                                jsanders@winston.com
                                Hayden L. Duffy
                                Texas Bar No. 24097975
                                hduffy@winston.com
                                WINSTON & STRAWN LLP
                                2121  N. Pearl St.
                                9th Floor
                                Dallas, Texas 75201
                                Telephone: (214) 453-6500
                                Telecopy: (214) 453-6400

                            ATTORNEYS FOR APPELLEE
                            MERRITT HAWKINS &
                            ASSOCIATES




                           11
                         CERTIFICATE OF SERVICE
      This is to certify that a true and correct copy of the foregoing notice is being
served upon the following counsel via the Court’s e-filing system on November 26,
2018:


John Barber (Motion for Admission Pro Hac Vice Pending)
Elisaveta Dolghih
State Bar Number: 24043355
Jason A. Powers
State Bar Number: 24027745
LEWIS, BRISBOIS, BISGAARD &SMITH, LLP
2100 Ross Ave., Suite 2000
Dallas, Texas 75201
Telephone: (214) 722-7108
Facsimile: (214) 722-7111
John.Barber@lewisbrisbois.com
Leiza.Dolghih@lewisbrisbois.com
Jason.Powers@lewisbrisbois.com
ATTORNEY FOR DEFENDANT
RICHARD GEHRKE AND
PACIFIC COMPANIES, INC.

                                          /s/ John C.C. Sanders, Jr.
                                          John C.C. Sanders, Jr.




                                         12
EXHIBIT 1
                                 CAUSE NO. DC-18-09562

MERRITT HA WK.INS &                                       IN THE DISTRICT COURT
                                              §
ASSOCIATES, LLC
                                              §
                                              §
       Plaintiff,
                                              §
                                              §          298TH JUDICIAL DISTRICT
           v.
                                              §
                                              §
RICHARD GEHRKE & PACIFIC
                                              §
COMPANIES, INC.
                                              §
                                              §           DALLAS COUNTY, TEXAS
                                              §
       Defendant.
                                              §
                                   TEMPORARY INJUNCTION

       On July 25, 2018 Plaintiff Merritt Hawkins & Associates LLC ("Merritt Hawkins") filed

an Amended Original Verified Petition, against Defendant Richard Gehrke ("Gehrke") and

Application for Temporary Injunction and Temporary and Permanent Injunctions against

Gehrke. On August 30, 2018, Merritt Hawkins filed its Third Amended Verified Petition against

Gehrke and Defendant Pacific Companies, Inc. ("Pacific") (collectively, "Defendants") and

Application for Temporary Restraining Order and Temporary and Permanent Injunctions against

Gehrke.   On July 25, 2018, the Court GRANTED the Temporary Restraining Order and

ORDERED that Merritt Hawkins submit a bond in the amount of$10,000.00. On August 10,

2018, the Court GRANTED the parties' Agreed Amended Temporary Restraining .Order. On

August 17, 2018, the court GRANTED the Proposed Order Extending Temporary Restraining

Order and ORDERED that Merritt Hawkins submit an additional bond in the amount of $15,000.

       On August 16, 2018, September 12, 2018, and September 13, 2018, the Court conducted
                                                                               .
a hearing, received evidence, and heard argument of counsel on Plaintiffs Application for a

Temporary Injunction. The parties appeared in person and were represented by their attorneys of .
record., After considering the pleadings, the evidence and the arguments of counsel, the Court

holds as follows:

                         I.    FINDINGS OF FACT/CONCLUSIONS OF LAW

        1.              The Court finds that Merritt Hawkins was formed in 1987 as a physician

recruitment firm with just six employees. Since that time, the company has expanded to become

one of the nations' preeminent physician recruiting and placement firms with approximately 120

employees in Dallas County.

        2.              The Court further finds that Merritt Hawkins developed business plans;

customer lists and information; marketing and pz1.cing strategies; information concerning its

customers and their needs; opportunities and plans; information concerning key staff; sales plans;

development efforts and strategies; and relationships with customers.

        3.              The Court further finds that Merritt Hawkins has expended significant
                .
time, effort, and money to develop and protect information related to its clients, client database,

pricing structure, and business and marketing plans; to develop and protect customer

relationships and contacts; to develop and protect its goodwill; and to develop its offices and

client base.

        4.              The Court further finds that this information is a valuable asset of Merritt

Hawkins and derives independent economic value, actual and potential, from not being generally

known to and not being readily ascertainable by other persons who could obtain economic value

from this information. If this information were disclosed to a competitor, it would provide a

competitive advantage to that competitor or the opportunity to obtain a competitive advantage

over Merritt Hawkins.
       5.              The Court further finds that Merritt Hawkins has taken reasonable steps to

protect its customer lists, trade secrets and proprietary information, including, but not limited to,

requiring employees with access to these materials to sign a confidentiality agreement, having

policies regarding the use and non-disclosure of confidential information, restricting access to

locations where the same is stored, restricting access to confidential information, maintaining a

secure computer network, and limiting access to its network on a password-protected basis.

       6.              The Court also finds that the proprietary and confidential information

described above constitute trade secrets within the meaning of applicable law.

       7.              The Court further finds that on or around April 1, 2013, Gehrke began his

employment with Merritt Hawk.ins in Dallas, TX. During and throughout his employment with

Merritt Hawkins, Gehrke had access to and knowledge of marketing and business development

plans of Merritt Hawkins, pricing and marketing strategies, costs, customer lists, and other

internal information used to compete for business.         Merritt Hawk.ins securely protects its

business plans, customer lists, sales data, marketing strategies, pricing, costs, and margin

information.

       8.              The Court further finds that, because Merritt Hawkins needed to provide

Gehrke access to such information so that he could properly do his job, Merritt Hawkins, as a

condition of employment, required Gehrke to enter into a confidentiality agreement, (the

"Confidentiality Agreement") which specifically provides that Gehrke would have access to

confidential information. Specifically, the Confidentiality Agreement states:

       Employee understands and acknowledges that, in the course of Employee's
       employment, Employee will have access to, be entrusted or become acquainted
       with, and may acquire knowledge of information about the Company and the
       Company's·Affiliates and their respective businesses that is not generally known
       outside of the Company and the Company's Affiliates (hereinafter referred to as
       "Confidential Business Information").
Confidentiality Agreement § 1.

       9.              The court also finds that the Confidentiality Agreement also provides that

the protected confidential information is valuable.

       Employee acknowledges and agrees that the Confidential Business Information is
       a special and unique asset of the Company and derives independent economic
       value, actual ·or potential, from not being generally known by the public or by
       other persons or entities who can obtain economic value from its disclosure.
       Employee further agrees that the disclosure of any Confidential Business
       Information to competitors of the Company (or the Company's Affiliates), both
       during and after Employee's employment or use of any Confidential Business
       Information for Employee's own benefit would constitute misappropriation of the
       Confidential Business Information.

Confidentiality Agreement § 2.

       10.              The Court further finds that the Confidentiality Agreement contains

language that describes the categories of confidential information that Merritt Hawkins protects.

Specifically, the Confidentiality Agreement defines "Confidential Business Information" as

including, but not limited to, the following examples:

             (a) marketing, advertising, public relations and/or promotional strategies,
             programs, plans and methods; (b) pricing policies, methods and concepts,
             product and services strategies, training programs, and methods of operation
             and other business methods; (c) mailing lists and lists of and info~ation
             relating to current, former and prospective clients and accounts of the
             Company or the Company's Affiliates; (d) lists of and information relating to
             healthcare professionals, prospective healthcare professionals and other
             candidates for placement, including positions held, salaries and benefits
             received and other personal information concerning and/or provided by
             healthcare professionals, prospective healthcare professionals and other
             candidates for placement; (e) tlie personnel needs of current, former and/or
             prospective clients and accounts of the Company or the Company's
             Affiliates; (f) terms of service contracts between the Company (or the
             Company' s Affiliates) and its clients, accounts, vendors and/or suppliers; (g)
             business plans, expansion plans, management policies and other business
             policies and strategies; (h) business and sales forecasts, market analyses,
             costs, sales and revenue reports, budgets, other financial data that relates to
             the management and operation of the Company (or the Company's Affiliates)
             and its products and services, and other analyses not publicly disclosed; (i)
             the Company's competitors; G) employment lists, and salary, compensation
             and other information regarding employees, agents, independent contractors,
             consultants and representatives of the Company or the Company's Affiliates;
             (k) internally developed computer programs and software and specialized
             computer programs; (1) internal procedures, programs, reports and forms of
             the Company or the Company's Affiliates; and (m) other confidential, trade
             secret and/or proprietary information that allows the Company to compete
             successfully.

Confidentiality Agreement § 1.

       11.             The Court further finds that Gehrke also agreed not to use such

information to compete with Merritt Hawkins. The Confidentiality Agreement provides that:

       Employee agrees that this covenant not to compete is reasonable and necessary to
       protect the Company's legitimate business interests, including, without limitation)
       the confidential and professional information and trade secrets of the Company,
       the substantial relationships between the Company and its customers, clients and
       candidates for placement, and the goodwill of the Company. Employee also
       agrees that the 18-month duration of this covenant not to compete is reasonable.

Confidentiality Agreement § 5.

       12.             The Court finds that Gehrke also agreed not to compete with Merritt

Hawkins within a distinct geographic territory. Specifically, Gehrke agreed not to compete by

doing the following:

       directly or indirectly, whether as an employee, employer, officer, director,
       operator, agent, independent contractor, consultant, stockholder, partner, owner,
       investor, advisor, joint venturer or otherwise, (A) within the Restricted Territory
       (as defined below) perform services of the same, similar or greater nature to those
       performed by Employee for the Company (collectively, 'Services') for any
       person, entity or venture that competes with the business of the Company
       ('Company Competitor'), which business includes without limitation recruiting
       and providing temporary and permanent healthcare professionals, placements and
       other staffing seryices to healthcare facilities and other healthcare organizations,
       or (B) to the extent Employee's position with the Company entailed responsibility
       for one or more geographic territories within the United States, to perform any
       Services for any Company Competitor anywhere in the United States if the
       Services to be provided to the Company Competitor involve all or a portion of the
       geographic territories for which Employee had direct or indirect responsibility
       during the 12 months prior to Employee's termination of employment. For
       purposes of this covenant, the Restricted Territory is defined as Dallas County
       and Tarrant County, Texas, and all counties adjacent to Dallas County and Tarrant
       County, including the counties of Collin, Denton, Ellis, Hunt, Johnson, Kaufman,
       and Rockwall.

See Confidentiality Agreement § 5.

       13.            The Court finds that Gehrke also agreed not to solicit Merritt Hawkins

employees according to the terms of the Confidentiality Agreement.              The Confidentiality

Agreement provides that:

       During Employee's employment and for a period of 30 months after the
       termination of Employee's employment for any reason, Employee shall not,
       directly or indirectly, himself/herself or through any individual or entity, (i)
       solicit, hire, retain, engage, induce or attempt to induce away, or aid, assist or abet
       any other person or entity in soliciting, hiring, retaining, engaging, inducing or
       attempting to induce away from his or her employment or association with the
       Company or any Company Affiliate any of their respective then current officers,
       directors, employees, independent contractors, consultants, agents, or other
       personnel or representatives of the Company or the Company's Affiliates, or (ii)
       otherwise disrupt, impair, damage or interfere with any relationship between the
       Company or any of the Company's Affiliates and any of their respective then
       current officers, directors, employees, independent contractors, consultants,
       agents, or other personnel or representatives.

Confidentiality Agreement § 6.

       14.            The Court further finds that Gehrke agreed not to solicit Merritt Hawkins'

customers or clients pursuant to the following provision within the Confidentiality Agreement:

       During Employee's employment with the Company and for a period of 18 months
       following the termination of Employee's employment with the Company for any
       reason, Employee agrees not to, either individually or jointly, directly or
       indirectly, either as an employee~ employer, operator, agent, independent
       contractor, owner, consultant, partner, investor or otherwise, solicit or provide any
       products or services that compete with the products and services offered by the
       Company to any actual or prospective client, customer or candidate for placement
       of the Company and who was serviced, directly or indirectly, by Employee or
       with whom Employee otherwise dealt, directly or indirectly, including
       management or supervision of others who serviced or dealt with such client,
       customer or candidate, during the 12-month period prior to Employee's separation
       from the Company.

Confidentiality Agreement§ 7.
        15.            The Court finds that the Confidentiality Agreement is supported by and

protects legitimate business interests-including, but not limited to, Merritt Hawkins'

confidential and/or trade secret information, substantial customer relationships, and interest in

maintaining a competent and specialized workforce.

        16.            The Court finds that certain of the restrictions contained m the

Confidentiality Agreement are reasonably necessary for the protection of the business and

goodwill developed and owned by Merritt Hawkins, and Merritt Hawkins would sustain great

and irreparable loss and damage if Gehrke continues to violate the covenants set forth herein.

        17.            The Court also finds that after he signed the Confidentiality Agreement,

Gehrke gained access to and learned of Merritt Hawkins' confidential business information and

other proprietary and trade-secret information, such as its business plans, customer lists,

marketing and sales strategies, margins, prices, and costs.

        18.            The Court finds that Gehrke was an executive in Merritt Hawkins sales

and marketing department and, therefore, had direct contacts and developed substantial

relationships with Merritt Hawkins' clients and key client contacts. Gehrke was also a vice

president, which enabled him to learn about Merritt Hawkins' business development strategies,

among other important and confidential information related to Merritt Hawkins' healthcare

professional recruiting and placement business.

        19.            The Court further finds that during the twelve months pnor to his

termination, Gehrke was worked in and was responsible for the following territories: Missouri,

Illinois, Arkansas, Colorado, and southern California (the ''Territories").

       20.             The Court also finds that in fulfilling his duties, Gehrke learned

confidential information about Merritt Hawkins' clients, contracts, pricing, and business plans
and strategies in the Territories. Gehrke acquired sensitive information about the costumers that

he dealt with directly, as well as the customers of his subordinates.

       21.             The Court finds that Gehkre has no objection to being restricted from

calling on customers in Colorado, Kansas, Nebraska, Oklahoma and southern California.

       22.             The Court finds that' Gehrke's employment with Merritt Hawkins was

terminated on May 1, 2018. Before he was terminated, Gehrke sent confidential information to

his personal email account. When he exited, Gehrke was reminded of his continuing obligations

to Merritt Hawkins and his post-employment restrictive covenants pursuant to the

Confidentiality Agreement.

       23.             The Court finds that beginning on June 18, 2018, Gehrke began working

for the Pacific Companies ("Pacific"). Pacific engages in physician recruitment and placement

like Merritt Hawkins and is a competitor of Merritt Hawkins.

       24.             The Court finds that since beginning his employment at Pacific, Gehkre

has contacted numerous Merritt Hawkins' customers with whom he previously worked while at

Merritt Hawkins, including customers in the Territories. The Court also finds that Gehrke has

successfully obtained business for Pacific from clients that Gehrke was contractually prohibited

from soliciting.   The Court also finds that Gehrke used and disclosed Merritt Hawkins's

confidential information in performing his duties on behalf of Pacific.      The evidence also

demonstrated that Gehrke plans to (1) continue soliciting customers with whom he worked at

Merritt Hawkins; (2) continue working in the Territories for a competitor; and (3) continue using

and disclosing Merritt Hawkins' confidential information unless enjoined.
        25.             The Court finds that Gehrke's conduct is in direct violation of the

 Confidentiality Agreement, in exchange for which Gehrke received employment and promotions,

 in addition to access to confidential information.

        26.             The Court further finds . that Gehrke acquired trade secret information

 pursuant to the Confidentiality Agreement and his use and disclosure of the trade secret

 information was in violatien thereof.

        27.             The Court further finds that Gehrke did not have permission to use or

 share Merritt Hawkins' trade secrets or confidential information.

        28.

        29.
                        •
                        The Court finds that some of the restrictions contained within the

 Confidentiality Agreement concerning the time, geography, and scope are reasonable and

· narrowly tailored to protect the consideration underlying the Agreement, which includes the

 protection of confidential information and trade secrets, highly specialized training, and

 goodwill.

        30.

        31.
                       --
        32.
                       •                 II.   RELIEF GRANTED

        Accordingly, it is hereby ORDERED that, Defendant Gehrke and his collective and

 respective agents, and those persons in active concert or participation with Gehrke, are

 temporarily enjoined from engaging in the following acts:



        1. Until January 24, 2020, soliciting, either directly or in concert with anyone else, any
           actual or perspective client, customer, or candidate fo! placement of Merritt Hawkins
   with whom Gehrke dealt during the 12 months prior to his separation from Merritt
   Hawkins; provided however, for purposes of the scope of the restrictions in this
   paragraph, the Court has a customer list it is holding in camera and has provided to
   counsel of record for the parties in this matter which shall define those customers and
   prospects which are the subject of the prohibitions contained in this paragraph;

2. Until January 24, 2020, directly or indirectly, performing any services of the same,
   similar, or greater nature to those performed by Gehrke during his employment a.t
   Merritt Hawkins for a competitor of Merritt Hawkins in the states of Colorado,
   Kansas, Nebraska, Oklahoma, and southern California, and within a ten (10) mile
   radius of the customers and prospects set forth on the customer list referenced in the
   preceding paragraph.. For purposes of clarity, the services that Gehrke may not
   perform pursuant to this paragraph include recruiting or providing permanent
   healthcare placements or staffing services to healthcare facilities or organizations;


3. Until January 24, 2021, soliciting, either directly or in concert with anyone else, any
   employee of Merritt Hawkins;

4. Using, disclosing, or transferring any of Merritt Hawkins' trade secrets or
   confidential or proprietary business information, including, but not limited to, prices
   and costs, margins and suggested margins, business plans, customer lists and
   information, marketing and pricing strategies, information concerning Merritt
   Hawkins' customers and their needs, opportunities and plans, information concerning
   key staff, sales plans, development efforts and strategies, or any other information
   which is regularly used in the operation of Merritt Hawkins' business;

5. Destroying, concealing, or disposing of any documents, paper, or electronic files, or
   other materials obtained from or belonging to Merritt Hawkins, or containing Merritt
   Hawkins' trade secrets or confidential or proprietary business information;

6. Altering, deleting, removing, or writing over in any respect any documents, computer
   files (including, but not limited to, e-mails, hard drives, disc drives, zip drives), data,
   drafts or other things relating in any way to Merritt Hawkins, including information
   regarding Merritt Hawkins' clients, employees, property, or business information,
   until such time as those materials may be turned over in discovery or until further
   order of the Court; and

7. Destroying, concealing, or disposing of any documents, paper, electronic files, or
   other materials relating to Defendant's actual or potential employment by Pacific or
   any other competitor of Merritt Hawkins.
      The Court finds that the bonds previously paid in the amount of $10,000 and $15,000

currently held by the Dallas County District Clerk are sufficient for the issuance of this

Temporary Injunction Order.

      It is further ORDERED that the Clerk shall issue a Writ of Injunction incorporating this

Temporary Injunction Order.




                     '   ·"                     /.
       SIGNED at   If ·~~o'clock _Am. on the ~-"     day of September 2018.
EXHIBIT 2
Exhibit A
Exhibit B
Exhibit C